



Third Amendment
To
2012 Receiver Agreement
Between
EchoStar Technologies L.L.C.
and
EchoSphere L.L.C.




This Third Amendment (this “Amendment”) to that certain 2012 Receiver Agreement
by and between EchoStar Technologies L.L.C. (“ETLLC”) and EchoSphere L.L.C.
(“Licensee”) dated January 1, 2012 as amended by: (i) that certain First
Amendment dated as of November 7, 2012 (the “First Amendment”) and (ii) that
certain Second Amendment dated as of November 4, 2015 (the “Second Amendment”,
and together with that certain 2012 Receiver Agreement and the First Amendment,
collectively, the “Agreement”) is made as of this 4th day of November, 2016 (the
“Third Amendment Effective Date”). Hereinafter, ETLLC and Licensee may be
referred to individually as a “Party” or collectively as the “Parties.”


WHEREAS, the term of the Agreement expires December 31, 2016; and


WHEREAS, the Parties now desire to amend the Agreement to extend the term of the
Agreement for an additional one (1) year;
    
NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:


1.     Term.    Section 10.1 of the Agreement is hereby deleted in its entirety
and replaced with the following:     


This Agreement shall commence on the date first written above and shall continue
until December 31, 2017 (the “Term”).


2.     No Other Amendment. Except as expressly set forth herein, all of the
terms and conditions of the Agreement shall remain in full force and effect,
without any change whatsoever.



3.     Counterparts. This Third Amendment may be executed in two (2) or more
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
instrument. Facsimile signatures and electronically scanned signatures shall be
deemed originals.




1

--------------------------------------------------------------------------------





4.     Capitalized Terms. Capitalized terms used herein, but not otherwise
defined, shall have the meaning ascribed to them in the Agreement.


5.     Conflict. In the event there is any conflict between the terms and
conditions of this Third Amendment and the terms and conditions of the
Agreement, the terms and conditions of this Third Amendment will prevail.


6.     Entire Agreement. The Agreement, including any Exhibits or Attachments to
the Agreement, and this Third Amendment constitute the entire agreement between
the Parties with respect to the subject matter hereof and supersede all previous
agreements, oral or written, between the Parties concerning the subject matter
hereof. No modification or amendment of the terms of the Agreement or this Third
Amendment shall be effective except by a writing executed by both Parties.










[SIGNATURE PAGE FOLLOWS]


















































2

--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Third Amendment as of the Third Amendment
Effective Date.
ECHOSTAR TECHNOLOGIES L.L.C.
By: /s/ David J. Rayner
Name: David J. Rayner
Title: Executive Vice President, Chief Financial Officer and Treasurer
ECHOSPHERE L.L.C.
By: /s/ Steve E. Swain
Name: Steve E. Swain
Title: Senior Vice President and Chief Financial Officer




































Signature Page to the Third Amendment to the 2012 Receiver Agreement


3